Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 17 May 2022. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claims 1, 2, 4, 6-8, 10, 12, 14, 17 and 19 as set forth in the office action of 28 February 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 1, 2, 4, 6-8, 10, 12, 14, 17 and 19 as set forth in the office action of 28 February 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 28 February 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Wang (US20180174446A1).
Regarding claim 1, Saka discloses an information provision system (see at least abstract and Figure 10) comprising: a vehicle including a first processor having a first hardware (see at least Figure 10, [0118] and [0120]); and a server device including a second processor having a second hardware (see at least Figure 10 and [0116]), the server device being operable to communicate with the vehicle for transmission of information via communication lines (see at least Figure 10, [0117], [0118] and [0120]), wherein the second processor is configured to obtain position information of the vehicle (see at least Figure 10, [0036], [0116], [0119] and [0122]), and send driving characteristic information of vehicles in a region that lies within a range of a first predetermined distance from a position of the vehicle, to the vehicle, via the communication lines, based on the obtained position information (see at least Figure 2, [0009], [0010], [0045]-[0048], [0061], [0062], [0065], [0080], [0093], [0114], [0116], [0117], [0119], [0121] and [0122]; a region that lies within a range of a first predetermined distance from a position of the vehicle is broadly interpreted as a region that lies within a range of a specific area/country/region/section related to/from a position of the vehicle), and the first processor is configured to present the driving characteristic information of vehicles transmitted from the server device, to a driver of the vehicle (see at least Figure 10, [0114], [0117], [0118], [0120] and [0121]).
Saka discloses the server device including a position determination unit and does not explicitly disclose wherein the second processor is configured to obtain position information of the vehicle via the communication lines. However, such matter is suggested by Okude (see at least [0066] and [0228]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka to incorporate the teachings of Okude which teaches wherein the second processor is configured to obtain position information of the vehicle via the communication lines since they are both directed to a server device obtaining position information of a vehicle and incorporation of the teachings of Okude would increase the different configurations that could possibly be used in order to increase user comfort, efficiency and cost effectiveness.
Saka as modified by Okude fails to disclose driving characteristic information of vehicles which is information that represents driving manners of vehicles, wherein: the driving manners of vehicles indicate at least one of (i) whether a driver tends to not operate a direction indicator when changing lanes, and (ii) whether a driver on a right-turn lane tends to pass a preceding vehicle that is waiting for a right time for turning right on the same right-turn lane, the driving manners of vehicles are stored in an image file, and the driving characteristic information of vehicles sent via the communication lines includes the image file. However, such matter is suggested by Wang (see at least [0054], [0067], [0097], [0110], [0126], [0142], [0150] and [0205]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude to incorporate the teachings of Wang which teaches driving characteristic information of vehicles which is information that represents driving manners of vehicles, wherein: the driving manners of vehicles indicate at least one of (i) whether a driver tends to not operate a direction indicator when changing lanes, and (ii) whether a driver on a right-turn lane tends to pass a preceding vehicle that is waiting for a right time for turning right on the same right-turn lane, the driving manners of vehicles are stored in an image file, and the driving characteristic information of vehicles sent via the communication lines includes the image file since they are all directed to data related to vehicles and incorporation of the teachings of Wang would increase efficiency and reliability of the overall system. Saka as modified by Okude discloses traffic rules and regulations information as the driving characteristic information of vehicles and Wang teaches/suggests that such driving characteristic information (rules and regulations) of vehicles could be information that represents driving manners of vehicles; therefore, it would have been obvious to one of ordinary skill in the art to modify Saka as modified by Okude to incorporate the teachings of Wang and apply driving characteristic information of vehicles which is information that represents driving manners of vehicles in the overall system to maximize accuracy, efficiency and reliability of the overall system; for example, to focus on driving characteristic information (rules and regulations) of vehicles in the region dependent on/according to actual driving manners of vehicles in case of differences, mismatches and wrong data.

Regarding claim 2, Saka as modified by Okude and Wang discloses wherein the second processor is further configured to perform filtering on the driving characteristic information of vehicles transmitted to the vehicle, based on driver information of the vehicle (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).

Regarding claim 5, Saka as modified by Okude and Wang discloses wherein the second processor is further configured to inhibit transmission of the driving characteristic information of vehicles, when the driver of the vehicle has an experience of driving in the region (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).

Regarding claim 7, Saka as modified by Okude and Wang discloses wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when the first processor receives the driving characteristic information of vehicles from the server device (see at least Saka Figure 10, [0114], [0117], [0118] and [0120]-[0122]).

Regarding claim 9, Saka as modified by Okude and Wang discloses wherein, when a destination of a route used for guiding is set, the first processor is further configured to guide the vehicle through the route to the destination without passing the region (see at least Saka Figure 10, [0109], [0110] and [0118]-[0122]).

Regarding claim 10, Saka as modified by Okude and Wang discloses wherein the vehicle has a display device, and the first processor is configured to display the driving characteristic information of vehicles transmitted from the server device, on the display device (see at least Saka Figure 10, [0114], [0117], [0118], [0120] and [0121]).

Regarding claims 11, 12 and 15, claims 11, 12 and 15 are commensurate in scope with claims 1, 2 and 5, respectively. See above for rejection of claims 1, 2 and 5.

Regarding claim 16, Saka discloses a non-transitory computer readable medium storing an information provision program that causes a processor having a hardware to (see at least Figure 10, [0116] and [0124]). The rest of claim 16 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claims 17 and 20, claims 17 and 20 are commensurate in scope with claims 2 and 5, respectively. See above for rejection of claims 2 and 5.

Claims 3, 4, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Wang (US20180174446A1) and in yet further view of Yamagishi (US20130076766A1).
Regarding claim 3, Saka as modified by Okude and Wang discloses wherein the second processor is further configured to inhibit transmission of the driving characteristic information of vehicles, when the driver of the vehicle is familiar/has experience with the region (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).
Saka as modified by Okude and Wang fails to disclose that one way to know if the driver of the vehicle is familiar/has experience with the region would be based on when a hometown of the driver of the vehicle is within a range of a certain predetermined distance from the region. However, such matter is suggested by Yamagishi (see at least [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Wang to incorporate the teachings of Yamagishi which teaches the driver of the vehicle is familiar/has experience with the region when a hometown of the driver of the vehicle is within a range of a certain predetermined distance from the region in order to increase accuracy, user comfort and safety of the overall system. Saka discloses the importance of whether or not a driver of a vehicle has experience/is familiar with the region and Yamagishi teaches one of ordinary skill in the art can know whether a driver of a vehicle has experience/is familiar with the region when a hometown of the driver of the vehicle is within a range of a certain predetermined distance from the region; therefore, it would have been obvious to one of ordinary skill in the art that given Saka as modified by Okude, Wang and Yamagishi that the second processor is configured to inhibit transmission of the driving characteristic information of vehicles, when a hometown of the driver of the vehicle is within a range of a certain predetermined distance from the region in order to maximize the efficiency, accuracy and safety of the overall system.

Regarding claim 4, Saka as modified by Okude and Wang discloses wherein the second processor is further configured to inhibit transmission of the driving characteristic information of vehicles, when the driver of the vehicle is familiar/has experience with the region (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).
Saka as modified by Okude and Wang fails to disclose that one way to know if the driver of the vehicle is familiar/has experience with the region would be based on when an address of the driver of the vehicle is within a range of a certain predetermined distance from the region. However, such matter is suggested by Yamagishi (see at least [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Wang to incorporate the teachings of Yamagishi which teaches the driver of the vehicle is familiar/has experience with the region when an address of the driver of the vehicle is within a range of a certain predetermined distance from the region in order to increase accuracy, user comfort and safety of the overall system. Saka discloses the importance of whether or not a driver of a vehicle has experience/is familiar with the region and Yamagishi teaches one of ordinary skill in the art can know whether a driver of a vehicle has experience/is familiar with the region when an address of the driver of the vehicle is within a range of a third predetermined distance from the region; therefore, it would have been obvious to one of ordinary skill in the art that given Saka as modified by Okude, Wang and Yamagishi that the second processor is configured to inhibit transmission of the driving characteristic information of vehicles, when an address of the driver of the vehicle is within a range of a third predetermined distance from the region in order to maximize the efficiency, accuracy and safety of the overall system.

Regarding claims 13, 14, 18 and 19, claims 13, 14, 18 and 19 are commensurate in scope with claims 3 and 4. See above for rejection of claim 3 (for claims 13 and 18) and claim 4 (for claims 14 and 19).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Wang (US20180174446A1) and in yet further view of Alduaiji (US20150211875A1).
Regarding claim 6, Saka as modified by Okude and Wang does not explicitly disclose wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when the vehicle enters a range of a certain predetermined distance from the region. However, such matter is suggested by Alduaiji (see at least [0046]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Wang to incorporate the teachings of Alduaiji which teaches wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when the vehicle enters a range of a certain predetermined distance from the region since they are all directed to outputting navigation information and incorporation of the teachings of Alduaiji would increase user comfort, safety and efficiency of the overall system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Wang (US20180174446A1) and in yet further view of Tomohiro (JP4793227B2).
Regarding claim 8, Saka as modified by Okude and Wang does not explicitly disclose wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when a state of the vehicle satisfies a presentation condition under which the driving characteristic information of vehicles is presented. However, such matter is suggested by Tomohiro (see at least [0021], [0032]-[0036] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Wang to incorporate the teachings of Tomohiro which teaches wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when a state of the vehicle satisfies a presentation condition under which the driving characteristic information of vehicles is presented since they are all directed to outputting navigation information and incorporation of the teachings of Tomohiro would increase reliability and safety of the overall system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667